—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Joseph P. Cassino, as Commissioner of the City of Yonkers Police Department, dated February 23, 1999, that the petitioners are not entitled to appointment to the rank of detective in the City of Yonkers Police Department pursuant to Civil Service Law § 58 (4) (c) (ii), the petitioners appeal from a judgment of the Supreme Court, Westchester County (Fred-man, J.), entered June 1, 2000, which denied the petition and dismissed the proceeding.
*458Ordered that the judgment is affirmed, with costs.
The petitioners are not entitled to the benefits of Civil Service Law § 58 (4) (c) (ii) (see, Matter of Calabrese v Commissioner of Police of City of Yonkers, 282 AD2d 457 [decided herewith]). Santucci, J. P., Altman, Florio and Luciano, JJ., concur.